Exhibit 99.1 News Announcement CONTACT: Richard Gaetz, President/CEO Sean Washchuk, VP Finance/CFO Vitran Corporation Inc. 416/596-7664 FOR IMMEDIATE RELEASE VITRAN CORPORATION INC. COMPLETES US$23 MILLION PRIVATE PLACEMENT OFFERING TORONTO, ONTARIO (September 21, 2009) - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN) (“Vitran” or the “Company”), a North American transportation and logistics firm, today announced that it has completed its previously announced private placement of approximately 2.7 million shares of common stock at the price of US$8.50 per share, for aggregate gross proceeds of approximately US$23.0 million.Stifel Nicolaus & Company, Incorporated, acted as lead placement agent, and Stephens, Inc. and Morgan Keegan & Company, Inc. acted as co-placement agents.In connection with the completion of the Offering, the Company also confirmed the effectiveness of the previously announced amendment to its syndicated credit agreement. The Company intends to use the net proceeds of the Offering, which, after payment of costs and expenses associated with the sale, are expected to be approximately US$21.4 million, to permanently reduce the outstanding amount of its syndicated term debt by US$7.5 million.The remainder of the net proceeds will be used to pay down revolving debt.The repayment of the revolving debt will increase the Company’s unused debt capacity, and give the Company added flexibility to execute its operating and capital initiatives. The shares sold under the Offering have not been registered under the U.S. Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements.The Company intends to file a Registration Statement on Form S-3 to facilitate the resale of these shares from time to time by the new investors.This press release shall not constitute an offer to sell or the solicitation of an offer to buy any of the shares. Vitran President and Chief Executive Officer Rick Gaetz stated, “We are excited with the support shown by our existing and new shareholders as well as JPMorgan and our lending syndicate.The US$23 million of new equity, along with the amended credit agreement, strongly positions the Company to capitalize on an economic recovery, respond to any material changes in the transportation market and execute its ongoing operating plan.” Vitran Corporation, 09/21/2009 Page2 of 2 About Vitran Corporation Inc.
